B) FASS & D'AGOSTINO 2c

 

 

 

 

 

 

 

 

ATTORNEYS AT LAW

: Jus 19.2021

U.S. DISTRICT COURT - N.D. OF ALY.
UNITED STATES DISTRICT COURT F | L F D
NORTHERN DISTRICT OF NEW YORK
James M. Hanley Federal Building JUL 2
P.O. Box 7367 L 23 2021
100 S. Clinton Street 7
Syracuse, New York 13261-7367 f_OCLOCK

a+. Domurad, Clerk - Syracuse

 

 

RE: Joseph Pepitone v. National Baseball Hall of Fame and Museum, Inc.
NYND CASE NO. 6:21-cv-781 (LEK/ATB)

Dear Mr. Domurad:

This letter is to advise that I do intend to seek Permanent Admission to the United States District Court,
Northern District of New York, and will remain as counsel of record in the above referenced matter.

  

Respectfully,

L2

    
 

Ec: David M. Barshay, Esq.

a a a Le ee a rE

150 BROADHOLLOW ROAD: SUITE 217 -» MELVILLE - NEW YORK 11747
OFFICE: 631.824.6040 »> www.fdnylawfirm.com ¢ FAX: 631.610.2731
 

Fa G DAGOSTINO rc
0 ATTORNEYS AT LAW
150 Broadhollow Road

 

= pen pe

 

Suite 217 .
Melville, NY 11747

    

enna

* QISTRICT COURT
N M, DOMURAD, CLERK

JUL 23 2021 |.

 

 

 

 

_MID-ISLAMD NY 113
“2h JUL 2024°PM-a

UNITED STATES DISTRICT COURT
| NORTHERN DISTRICT OF NEW YORK

James M. Hanley Federal Building
| P.O. Box 7367

| 100 S. Clinton Street
_ Syracuse, New York 13261-7367 —

Jj

AS

gose7Zt2
$0.519 .
US POSTAGE
FIRST-CLASS
08340732
062S00083407¢¢

ty pat

ag eae

. r ~:
shamps.com gtamps.con

. i S264 —FRSIE? - sab saa{yubal fd }baa]e fe gE fie fanny foo] gpa ffend Ht egg hy -
